The CouRT
refused to suffer viva voce testimony to prove a letter, produced by the plaintiff at the hearing, not being an exhibit referred to by the bill or answer.
The Court had some doubt upon the 30th section of the Judiciary Act of 1789, but as the practice both here and in Maryland •has been not to receive the testimony at the hearing, and having so decided in the case of Harper & Lyles v. Marine Insurance Company, at the last term, in a full court, they rejected the testimony. See the 12th Rule of practice in this Court.